IN THE SUPERIOR COURT OF THE STATE OF DELAWARE


THE AMERICAN BOTTLING                      )
COMPANY,                                   )
                                           )
                  Plaintiff,               ) C.A. No. N19C-03-048 AML CCLD
                                           )
            v.                             )
                                           )
BA SPORTS NUTRITION, LLC and               )
THE COCA-COLA COMPANY,                     )
                                           )
                  Defendants.              )


                        Submitted: December 31, 2020
                         Decided: February 11, 2021

                         MEMORANDUM OPINION

 Upon Plaintiff’s Motion to Compel Documents from Defendant Coca-Cola:
                           GRANTED IN PART

   Upon Defendant Coca-Cola’s Cross-Motion to Compel Documents from
                  Plaintiff and JAB Holding Co., LLC:
                          GRANTED IN PART


Garrett B. Moritz, Esquire, Elizabeth M. Taylor, Esquire of ROSS ARONSTAM &
MORITZ LLP, Wilmington, Delaware, Robert C. Walters, Esquire, Russell H.
Falconer, Esquire, and Megan Z. Hulce, Esquire, of GIBSON DUNN &
CRUTCHER LLP, Dallas, Texas, Attorneys for Plaintiff The American Bottling
Company.

Rolin P. Bissell, Esquire, James M. Yoch, Jr., Esquire, Michael A. Laukaitis, II,
Esquire, and Kevin P. Rickert, Esquire of YOUNG CONAWAY STARGATT &
TAYLOR, LLP, Wilmington, Delaware, Michael C. Holmes, Esquire, Craig E.
Zieminski, Esquire, and Andrew E. Jackson, Esquire of VINSON & ELKINS LLP,
Dallas, Texas, Attorneys for The Coca-Cola Company.
A. Thompson Bayliss, Esquire, Daniel J. McBride, Esquire, of ABRAMS &
BAYLISS LLP, Wilmington, Delaware, David H. Bernstein, Esquire, Jyotin Hamid,
Esquire, Jared I. Kagan, Esquire, and Matthew J. Petrozziello, Esquire, of
DEBEVOISE & PLIMPTON LLP, New York, New York, Attorneys for Defendant
BA Sports Nutrition, LLC.



LEGROW, J.
      The plaintiff contends the Coca-Cola Company (“Coke”) tortiously interfered

with the plaintiff’s distribution agreement with BA and Sports Nutrition, LLC

(“Bodyarmor”) by requiring Bodyarmor to terminate the distribution agreement as a

condition to Coke investing in Bodyarmor. Late in the discovery process, Coke

produced an email previously redacted for privilege in which one of Coke’s

executives recommended proceeding with the investment in Bodyarmor based on

Coke’s counsel’s advice that Bodyarmor had a right to terminate the distribution

agreement. Coke then permitted its witness to testify at deposition regarding

conversations with counsel about the risk of liability associated with the distribution

agreement’s termination.       The plaintiff argues the email’s production and the

executive’s testimony waived privilege as to Coke’s communications with counsel

regarding the right to terminate the distribution agreement and the risk of liability

associated with termination.

      Coke does not seriously contest waiver but seeks to limit the fallout by arguing

the Court must cabin the waiver narrowly to one particular topic and only to the

advice communicated to Coke’s executives.            Those limitations largely are

inconsistent with the principles of fairness underlying the “at issue” exception to the

attorney-client privilege.     Coke need not, however, produce communications

exchanged exclusively between its external counsel unless those communications

reflect or recount counsel’s communications with Coke.


                                           1
         Coke also filed its own motion to compel, arguing the plaintiff waived

privilege over its own analysis of the distribution agreement by (1) arguing that the

contract’s termination was a “clear” breach, or (2) permitting the plaintiff’s witness

to testify that he consulted counsel before ultimately concluding Bodyarmor had no

termination right. This argument is unpersuasive because the plaintiff has not placed

its privileged communications at issue and does not intend to rely at trial on

counsel’s advice. The plaintiff has, however, narrowly waived privilege regarding

the origins and revisions to one due diligence document.

                                   BACKGROUND

         In 2015, Bodyarmor entered into a distribution agreement (the “Distribution

Agreement”) with the plaintiff, The American Bottling Company (“ABC”). The

Distribution Agreement granted ABC the exclusive right to distribute Bodyarmor’s

products in most of the United States for ten years.1 Three years later, however,

Bodyarmor withdrew from that agreement and granted exclusive distribution rights

to The Coca-Cola Company (“Coke”).

         A. The Merger and the Coke Deal

         Bodyarmor’s decision to terminate arose in the early months of 2018, after

ABC’s upstream parent company, Dr. Pepper Snapple Group, Inc. (“DPSG”)

announced its intention to acquire Keurig Green Mountain, Inc. (“Keurig”) from its


1
    Second Amended Complaint (“SAC”) ¶¶ 32-33.
                                            2
parent JAB Holding Company, LLC (“JAB”) (the “Merger”) and rename itself

Keurig Dr. Pepper Inc. (“KDP”).2 ABC alleges in its complaint that Bodyarmor and

its Chairman and CEO, Mike Repole, initially supported the Merger. Following the

Merger, however, Bodyarmor terminated the Distribution Agreement. Bodyarmor

then granted Coke the exclusive right to distribute Bodyarmor’s products in

exchange for Coke purchasing a fifteen percent stake in Bodyarmor for $300 million

(the “Coke Deal”).3 The proceeds of Coke’s $300 million investment primarily

funded a distribution to Repole and Bodyarmor’s management.4

       When it terminated the Distribution Agreement, Bodyarmor took the position

that ABC breached Section 10.2 of the Distribution Agreement by failing to request

and obtain Bodyarmor’s approval of the Merger.5 Section 10.2 of the Distribution

Agreement provided that ABC could not transfer the Distribution Agreement (or its

duties under it) without Bodyarmor’s approval, which Bodyarmor could not

withhold unreasonably.6 Bodyarmor contends the Merger effected a transfer of

ABC’s rights and obligations under the Distribution Agreement.        Bodyarmor

therefore purportedly could terminate the agreement for “cause” and without paying

the liquidated damages it would have been required to pay if it terminated the



2
  Id. ¶¶ 47-48.
3
  Id. ¶ 76.
4
  Id. ¶ 105.
5
  Id. ¶ 101.
6
  Id. ¶ 42.
                                        3
agreement without cause. According to ABC, the Merger did not amount to a

transfer of the Distribution Agreement and, even if it did, Bodyarmor had no

reasonable basis to withhold its approval.

       In its tortious interference claim against Coke, ABC alleges (i) Coke

conditioned its investment on Bodyarmor terminating its Distribution Agreement

with ABC, and (ii) Coke did so even though it learned during due diligence that

Bodyarmor’s termination would breach the Distribution Agreement.7 ABC alleges

Coke offered Bodyarmor a premium valuation to induce it to breach the Distribution

Agreement. In support of this allegation, ABC alleges Coke (i) refused to pay any

termination fees Bodyarmor incurred for terminating the Distribution Agreement,

and (ii) insisted that Bodyarmor indemnify Coke for any damages associated with

that termination. ABC contends these indemnity provisions and Coke’s refusal to

accept any liability associated with Bodyarmor’s termination of the Distribution

Agreement were the key sticking points in negotiations surrounding the Coke Deal.

       B. ABC brings its tortious interference claim

       ABC initially filed claims for breach of contract and promissory estoppel

against Bodyarmor and a claim for tortious interference against Repole.8 After

conducting discovery, including third-party discovery from Coke, ABC filed an


7
  Id. ¶¶ 72-73, 131.
8
  The Court recently dismissed the tortious interference claim against Repole for failure to state a
claim. See Am. Bottling Co. v. Repole, 2020 WL 7787043 (Del. Super. Dec. 30, 2020).
                                                 4
amended complaint asserting a claim for tortious interference against Coke. The

parties have exchanged extensive discovery and filed numerous discovery-related

motions. Written discovery is now substantially complete, and the parties are in the

midst of fact depositions.

         ABC points to the Coke Deal’s negotiation as evidence that Coke was aware

Bodyarmor would be breaching the Distribution Agreement by terminating it. ABC

contends Coke actively induced that breach by offering a premium valuation on its

investment in Bodyarmor. In its complaint against Coke, ABC relied on a redacted

email chain (the “August 10 Email”), between (i) Javier Drucker, a senior member

of Coke’s mergers and acquisitions team, (ii) Jim Dinkins, the head of Coke’s North

America division who primarily sponsored the Coke Deal, and (iii) James Quincey,

Coke’s CEO. In the August 10 Email, Drucker specifically raised the risk that the

Distribution Agreement’s termination would result in litigation with ABC or DPSG.

Dinkins advised that his team was comfortable moving ahead with the deal despite

the risk.9 Quincey agreed and approved the Coke Deal. In the redacted version of

the email, part of Dinkins’s response was withheld on the basis of attorney-client

privilege.




9
    See SAC ¶¶81-83.
                                         5
       C. Coke reveals privileged communications

       On November 11, 2020, ABC deposed Marie Quintero-Johnson regarding the

redacted version of the August 10 Email. Ms. Quintero-Johnson was Coke’s Vice

President of M&A and Drucker’s supervisor. Shortly after that deposition, Coke

unredacted one sentence of the August 10 Email. In that newly-produced sentence,

Dinkins stated he was comfortable moving ahead with the Coke Deal “especially re:

point #1 where legal confirmed that [Repole] has the right not to provide consent to

KDP given the change of control.”10 Coke then allowed Drucker to testify at his

deposition regarding Coke’s lawyers’ assessment of the risk of liability associated

with Bodyarmor’s termination of the Distribution Agreement. Drucker testified that

Coke’s lawyers advised him that the length of the Distribution Agreement’s term

could affect Coke’s exposure to ABC, and that the damages Coke might owe ABC

could exceed $140 million.11 Drucker further stated that Coke’s lawyers concluded

Coke’s exposure risk was “very, very, very, low.”12 Drucker testified there possibly

were email discussions between Coke’s business leaders and its in-house and

external lawyers regarding the liability risk.13 Drucker, however, could not recall

specifics regarding his discussions with lawyers regarding the risks.14


10
   Pl.’s Mot. to Compel, Ex. K.
11
   Pl.’s Mot. to Compel, Ex. L, Deposition of Javier Drucker (hereinafter “Drucker dep.”) at 214-
16.
12
   Drucker dep.134. See also id. at 212-214.
13
   Id. at 134-35, 214-15.
14
   Id. at 134-35, 214-15.
                                               6
       ABC promptly took the position that Coke had waived privilege by producing

the August 10 Email in unredacted form and by allowing Drucker to testify regarding

the legal advice Coke received. When the parties were unable to resolve their dispute

immediately, ABC moved to compel.

       D. Coke also moves to compel

       Coke opposed the motion, at least as to the scope of the alleged waiver, while

simultaneously filing a cross-motion to compel. In its Motion, Coke argues that if

the Court grants ABC’s motion, the Court necessarily must conclude that ABC

waived privilege over ABC’s and JAB’s interpretations and analyses of the

Distribution Agreement. Coke alternatively argues ABC waived privilege over all

versions of (and communications relating to) a chart delineating ABC’s various

distribution agreements and the effect of the Merger on those agreements. That chart

was the subject of a previous Memorandum Opinion issued on May 12, 2020 (the

“May Opinion”).15 The relevant factual background is summarized briefly below.

       In connection with the Merger, Keurig and JAB retained Ernst & Young and

Skadden, Arps, Slate, Meagher & Flom LLP (“Skadden”) to represent Keurig and

conduct due diligence relating to the Merger. During due diligence, Keurig and its

advisors shared with DPSG a draft chart (the “Skadden Chart”) that analyzed ABC’s


15
  See The Am. Bottling Co. v. Repole, 2020 WL 2394906 (Del. Super. May 12, 2020). This
decision was issued before ABC filed its second amended complaint that asserted a claim against
Coke.
                                              7
existing distribution agreements with several beverage companies.        The chart

included analyses of the Merger’s effect on those agreements, including whether the

beverage company that was a party to each contract had a consent right triggered by

the Merger.16 The chart included analysis of ABC’s Distribution Agreement with

Bodyarmor. In the May Opinion, the Court held JAB’s decision to share the

Skadden Chart with DPSG and ABC before the Merger closed waived privilege over

that document and the parties’ communications with each other regarding the chart.17

         The documents produced after the Court issued the May Opinion showed that

DPSG’s counsel, along with its head of M&A, Lou Prignano, received a copy of the

Skadden Chart in March 2018 and added commentary to the chart. Relevant to this

case was a comment about whether the Merger triggered a consent right for

Bodyarmor. The version of the chart Ernst & Young sent to DPSG indicated

Bodyarmor had a prior consent right. When DPSG returned the chart with revisions,

however, DPSG changed that column to state it was “[a]rguable whether prior

written consent [was] required . . . .”

         In its opposition to the previous motion to compel regarding the Skadden

Chart, ABC described the Chart as a “confidential draft chart conveying legal advice

from outside counsel (Skadden) and seeking information requested by Skadden for



16
     See, e.g. Coke’s Mot. to Compel, Ex. 3.
17
     The Am. Bottling Co. v. Repole, 2020 WL 2394906 at *5.
                                                8
purposes of providing legal advice to JAB regarding the terms of [the Distribution

Agreement].”18 During his deposition, however, Prignano testified the Skadden

Chart was “drafted by accountants.”19 He further testified that the comment DPSG

added stating it was “arguable” whether Bodyarmor had a consent right only meant

that Repole “had already started the argument that it was – he had a consent right,

so it was being argued.”20

        Coke also questioned Prignano at length about whether he ever believed or

concluded that the Merger triggered Bodyarmor’s consent right.                               Prignano

responded that he did not believe Bodyarmor had such a right, and he reached that

conclusion based on his review of the Distribution Agreement and his discussions

with counsel.21 Some of the conversations with counsel that Prignano recalled,

however, related to non-privileged discussions between Prignano and Repole or

among representatives for DPSG/ABC and JAB/Keurig.22



18
   ABC’s Resp. in Opp. to Defs’ Mot. to Compel Skadden Chart (D.I. 404), Ex. C.
19
   Dep. of Lou Prignano, Oct. 5, 2020 (hereinafter, “Prignano dep.”) at 189.
20
   Id. at 198.
21
   See id. at 83-84, 86 (“I read the agreement. I’m not a lawyer so I consulted with our counsel,
and, you know, based on their input and me reading it, I came to the conclusion that Mike did not
have a right to consent.”), 119, 126-27 (“I had talked to counsel who knows better than me, and,
you know, went through the contract, and we had come to the conclusion that it did not have the
right to consent.”), 203.
22
   See id. at 83-84 (testifying about a January 2018 meeting with representatives for JAB or
Keurig); id. at 118-20 (testifying about a February 2018 meeting with Repole); id. at 203 (testifying
about a meeting with Repole and stating “I mean, I – like I said, I was face to face with Mike when
I did that. . . . And, again, I’m not an attorney. . . . There’s a contract out there that should be read
by lawyers and interpreted. So I have to rely on their expertise and say that Mike did not have a
right to consent.”).
                                                   9
         Prignano offered this testimony in early October 2020, but Coke did not argue

until December 7, 2020 that Prignano’s testimony waived privilege. Coke only filed

its motion after ABC filed its privilege motion. Coke did not disguise that its motion

to compel was reactionary, arguing that “to the extent the ABC Motion is granted,

ABC and its affiliates should be required to make an analogous production of

privileged documents.”23

                              PARTIES’ CONTENTIONS

         In support of its Motion to Compel, ABC argues Coke waived its attorney-

client privilege by producing the August 10 Email without redactions and by

allowing Drucker to testify regarding the substance of Coke’s lawyers’ analysis.

ABC argues both the selective waiver doctrine and the at-issue exception to privilege

apply in this case, and that the August 10 Email and Drucker’s testimony waive

privilege as to: (1) the risk that Coke’s requirement that Bodyarmor terminate the

Distribution Agreement would result in liability; and (2) whether the Merger

constituted a change in control of ABC or otherwise gave Bodyarmor a right to

terminate the Distribution Agreement.24 Coke concedes some degree of waiver has

occurred but contends ABC’s definition of the scope of the waiver is too expansive.

Coke argues the waiver was limited to what Coke’s lawyers told Coke’s



23
     Def.’s Cross-Motion to Compel Documents from ABC and JAB Holding Co., LLC at 2.
24
     See Pl.’s Mot. to Compel at 1.
                                             10
businesspeople regarding the lawyers’ interpretation of the Distribution Agreement

and the risk that Bodyarmor’s termination would breach that agreement.25 Coke

further contends certain categories of documents that ABC seeks exceed the scope

of the waiver.

          As to its own motion, Coke argues Prignano’s testimony placed at issue

ABC’s and JAB’s interpretations and analyses of the Distribution Agreement and

further waived privilege as to all versions of the Skadden Chart and all

communications related to the chart.26 Coke contends Prignano’s testimony that he

concluded there was no consent right based on his discussions with counsel raises

the same concerns about fairness that ABC relies on in its own motion to compel.

Coke also argues Prignano placed the Skadden Chart, its origins, and revisions at

issue by testifying about the meaning and significance of statements in the chart.

          ABC responds that Prignano did not testify about the substance of his

communications with counsel and, in any event, ABC does not intend to rely on

counsel’s advice to present its claims at trial. As to the Skadden Chart, ABC argues

it has produced all the chart-related documents it was required to produce under the

May Opinion, and Coke has more than enough to allow it to test Prignano’s

testimony regarding the chart’s origins and the meaning of various entries.



25
     Def.’s Resp. in Opp. to Pl.’s Mot. to Compel 6-7.
26
     Def.’s Cross-Motion to Compel, Proposed Order.
                                                 11
                                          ANALYSIS

       Delaware law shields from discovery confidential communications made for

the purpose of facilitating the rendition of professional legal advice. 27 The rule

promotes unfettered communication between clients and their lawyers.28 There are,

however, exceptions to the privilege, and its protections may be waived. In this case,

the parties’ motions rely on two similar exceptions to the attorney-client privilege:

(1) partial waiver, and (2) the “at issue” exception.

       Under the doctrine of partial waiver,29 “disclosure of even a part of the

contents of a privileged communication surrenders the privilege as to those

communications.”30 The waiver is “partial” because it is limited to the subject matter

of the disclosed communication.31 The extent of the waiver is guided by principles

of fairness and the aim of preventing a party from using privilege as “a litigation

weapon.”32




27
   Del. R. Evid. 502; Ramada Inns, Inc. v. Dow Jones & Co., Inc., 523 A.2d 968, 971 (Del. 1986).
28
   Zirn v. VLI Corp, 621 A.2d 773, 781 (Del. 1993).
29
   ABC’s motion refers to this as “selective waiver,” but that phrase typically refers to a different
type of waiver not applicable here. See In re Straight Path Commu. Inc. Consol. S’holder Litig.,
2020 WL 3171373 (Del. Ch. June 15, 2020); Saito v. McKesson HBOC, Inc., 2002 WL 31657622
(Del. Ch. Nov. 13, 2002). So as not to confuse the issue, the Court uses the term “partial waiver”
to refer to the decision to waive a portion of privileged communications. See, e.g. Citadel Holding
Corp. v. Roven, 603 A.2d 818 (Del. 1992); E.I. DuPont de Nemours and Co. v. Admiral Ins. Co.,
1994 WL 89447 (Del. Super. Feb. 15, 1994).
30
   Citadel Holding Corp., 603 A.2d at 825; Zirn, 621 A.2d at 781.
31
   Citadel Holding Corp., 603 A.2d at 825; Admiral Ins. Co., 1994 WL 89447 at *2.
32
   Zirn, 621 A.2d at 781-82; Citadel Holding Corp., 603 A.2d at 825.
                                                 12
       The “at issue” exception to attorney-client privilege applies if a party (1)

injects privileged communications into the litigation,33 or (2) injects an issue into the

litigation, the truthful resolution of which requires disclosure of privileged

communications.34 “If either condition is met, the [C]ourt has the discretion to order

disclosure of additional documents in the interest of fairness,” even if the disclosing

party did not intend to waive the privilege.35 As with partial waiver, the “at issue”

exception is animated by fairness principles and an intent to prevent privilege from

being used as both a shield in discovery and a sword in litigation.36

       A. Coke waived privilege as to two categories of communications.

       After asserting privilege over Dinkins’s statement in the August 10 Email,

Coke decided late in the discovery process to produce that email without redacting

Dinkins’s statements about Coke’s counsel’s conclusion that Repole had the right to




33
   I will acknowledge a certain “squishiness” in the difference between partial waiver and the first
prong of the “at issue” exception. Some cases refer to partial waiver without referring to the “at
issue exception.” See Citadel Holding Corp., 603 A.2d at 825; Zirn, 621 A.2d at 781-82. Others
refer to both doctrines as distinct concepts. See Hoechst Celanese Corp. v. National Union Fire
Ins. Co. of Pittsburgh, Pa., 1995 WL 411805, at *3-4 (Del. Super. Mar. 17, 1995). Still others
seem to refer to the first prong of the “at issue” exception as a partial waiver. See, e.g. TCV VI,
L.P. v. TradingScreen Inc., 2015 WL 5674874, at *3 (Del. Ch. Sept. 25, 2015). In my view, the
first prong of the “at issue” exception seems to overlap completely with the concept of partial
waiver. For purposes of this case, the distinction (to the extent there is one) is academic. Although
I am not satisfied that it is the correct way to frame the concept, I briefly discuss the two doctrines
separately because that is how both parties presented their arguments. My analysis in this case
relies on the “at issue” exception.
34
   Amirsaleh v. Board of Trade of City of New York, Inc., 2008 WL 241616, at *3 (Del. Ch. Jan.
17, 2008).
35
   TCV VI, L.P., 2015 WL 5674874, at *2.
36
   Id.
                                                  13
withhold consent to the Merger. Coke then allowed Drucker to testify about legal

advice Coke’s executives received regarding the risk that Coke would incur any

liability as a result of Bodyarmor’s termination of the Distribution Agreement.

There is no persuasive argument that these disclosures, which were intentional and

calculated on Coke’s part, did not constitute a waiver of the privilege under the “at

issue” exception. Coke does not waste time arguing otherwise.37 Instead, the

parties’ disagreement revolves around the scope of the waiver.

       i.      The waived subject matter

       First, the parties disagree about the subject matter over which Coke waived

privilege. ABC contends Coke waived privilege as to (1) “the risk that Coke’s

requirement that Body[a]rmor terminate [the Distribution Agreement] would result

in liability”; and (2) whether the Merger “constituted a change of control or

otherwise gave Body[a]rmor the right to terminate” the Distribution Agreement.38

Coke, on the other hand, argues ABC has defined the scope of the waiver too

broadly. Coke contends the waiver was limited to “what [Coke’s] businesspersons

approving the Coke [Deal] were told about counsel’s interpretation of the

Distribution Agreement and the risk that Body[a]rmor’s termination would breach




37
   Coke conceded in its brief and at oral argument that it was not contesting the fact that it waived
privilege. See Def.’s Resp. in Opp. to Pl.’s Mot. to Compel at 1.
38
   Pl’s Mot. to Compel, Proposed Order, ¶ 2.
                                                 14
that agreement.”39       The distinction between the parties’ definitions is not

pronounced. Rather, the parties’ differences largely boil down to whether the scope

is limited solely to what counsel told Coke’s executives.

       Limiting production exclusively to what Coke’s businesspersons were told

unfairly circumscribes the waiver. This Court has discretion to define the scope of

a waiver in the interests of fairness and as specific circumstances require. 40 Part of

the purpose of the “at issue” exception is to discourage the use of privilege as a

litigation weapon. On the other hand, the Court must endeavor to avoid creating a

“slippery slope” that would extend waiver beyond the waiving party’s intent or the

dictates of fairness.41 Limiting the waiver only to what Coke’s businesspersons were

told would prevent ABC from meaningfully exploring Coke’s knowledge, the scope

of the advice it received, and the bases for that advice. In contrast, ABC’s definition

of the waiver’s scope fairly meets the content of the disclosed August 10 Email and

Drucker’s deposition testimony.

       ii.    Communications with Coke’s external lawyers

       Coke next contends that discussions between and among its in-house counsel

and its external counsel, DLA Piper, are outside the waived subject matter and

therefore remain privileged. This argument rests in part on Coke’s contention that


39
   Def.’s Resp. in Opp. to Pl.’s Mot. to Compel at 6-7.
40
   TCV VI, L.P., 2015 WL 5674874, at *3.
41
   See Citadel Holding Corp., 603 A.2d at 825; TCV, 2015 WL 5674874, at *6.
                                            15
the scope of the waiver is confined to what Coke’s businesspersons were told about

the risks. As set forth above, this Court disagrees with that premise. Moreover,

knowledge or information conveyed to Coke’s in-house counsel arguably may be

imputed to Coke, even if the information never was conveyed to Coke’s

businesspersons.42

       Internal discussions exclusively between DLA Piper attorneys, however,

arguably should be subject to different treatment. First, frank and open discussions

between attorneys is the sine qua non of effective legal advice, and this Court always

is reluctant to chill such discussions. Second, discussions or analyses exclusively

shared among Coke’s external counsel that do not reflect what information or advice

was conveyed to Coke is not relevant to ABC’s tortious interference claim because

it does not address Coke’s knowledge or state of mind. On the other hand, Drucker

acknowledged in his deposition that some legal advice may have been conveyed in

person or by phone.43          It therefore is possible that internal DLA Piper

communications reflect or recount the legal advice that was provided in those

formats.




42
   See Roberts v. N. Ins. Co. of NY, 2009 WL 1482231, at *4 (Del. Super. May 6, 2009); Ocean
Drilling & Exploration Co. v. Pauley Pan Am. Petroleum Co., 1965 WL 90028, at *2 (Del. Super.
Dec. 10, 1965).
43
   Drucker dep. at 134-35.
                                             16
       Accordingly, in addition to privileged communications with Coke’s

businesspeople, the scope of the waiver shall include (1) communications between

and among Coke’s in-house lawyers relating to the subject matter of the waiver, (2)

communications between Coke’s in-house lawyers and DLA Piper attorneys

regarding the subject matter of the waiver, and (3) communications between and

among DLA Piper attorneys to the extent they reflect or recount discussions with

Coke relating to the subject matter of the waiver. Coke shall review and produce

responsive documents maintained by DLA Piper44 and the three in-house counsel

custodians identified in ABC’s motion.45

       iii.    Other limitations on Coke’s waiver

       Coke further argues it should not be required to produce any communications

made before its attorneys received a copy of the Distribution Agreement, since such

communications could not reflect Coke’s analysis of that agreement.                         ABC

disagrees, arguing that even before it received the Distribution Agreement, Coke

could have (and did) discuss the risk that Bodyarmor’s termination of the agreement


44
   The parties previously agreed to limit the privilege logs each side would be required to prepare
for documents within their external lawyers’ custody. Accordingly, the privilege log Coke
provided for DLA Piper’s documents was not detailed. Coke’s recent waiver, however, changed
the landscape. The parties therefore should negotiate a new protocol for logging DLA Piper’s
documents. I am confident counsel can agree to a reasonable compromise that properly balances
Coke’s burden with ABC’s interest in testing Coke’s additional production.
45
   Coke argued only one of these three custodians was charged with reviewing the Distribution
Agreement. ABC, however, identified privilege log entries that suggest the other two custodians
also were involved in at least some communications relating to the waived subject matter.
Accordingly, Coke must collect and produce responsive documents from all three custodians.
                                                17
would constitute a breach. Again, Coke’s proposed limitation unfairly would limit

ABC’s ability to explore the opinions Coke’s counsel offered and how those

opinions changed (if at all) over time. Although there may be minimal evidentiary

weight ultimately accorded to Coke’s counsel’s analysis predating its receipt of the

Distribution Agreement, that issue is separate from the Court’s task of defining the

waiver’s scope.46

       Coke fares better with its argument that the waiver should not include legal

advice Coke received regarding the indemnity provisions (the “Indemnity Clauses”)

that Coke and Bodyarmor agreed to in connection with the Coke deal. Coke

contends the Indemnity Clauses amount to nothing more than risk allocation and

they neither evince wrongdoing nor indicate the likelihood of a risk materializing.47

ABC responds that Coke cannot define its waiver so narrowly, particularly because

the Indemnity Clauses’ “genesis and implementation . . . reflect Coke’s knowledge

that its conduct could result in liability to ABC.”48 ABC’s contention that all

communications relating to the Indemnity Clauses fall within the scope of the waiver



46
   On the other hand, ABC argued in its Motion that the waiver should include “[d]ocuments
created after ABC commenced this action against Bodyarmor (but before the addition of Coke as
a defendant) and reflecting or discussing the legal advice regarding the Subject Matter.” Pl.’s Mot.
to Compel, at 9. Here, ABC gets too greedy. Once litigation had commenced, any discussions
between and among Coke and its counsel regarding the waived subject matter are not relevant to
what Coke knew or believed when it allegedly tortiously interfered with the contract. This is
precisely the “slippery slope” this Court must avoid, and this request therefore is denied.
47
   Def.’s Resp. in Opp. to Pl.’s Mot. to Compel at 9.
48
   Pl.’s Reply in Supp. of Mot. to Compel at 4.
                                                18
far exceeds the bounds of fairness or reason. Communications exclusively relating

to the wording or parameters of indemnification are privileged and are not relevant

to Coke’s advice of counsel defense. There may, however, be communications that

discuss indemnity in conjunction with the waived subject matter. Accordingly, Coke

must permit discovery into all communications within the waived subject matter,

even if the communications also discuss or relate to the Indemnity Clauses. Coke

may continue to claim privilege over communications that relate exclusively to the

Indemnity Clauses and do not reference the waived subject matters.

      B. Prignano’s testimony waived ABC’s privilege as to the Skadden
         Chart.

      In its cross-motion to compel, Coke argues ABC broadly has waived privilege

over all ABC’s and JAB’s legal analyses of the Distribution Agreement because

ABC placed those analyses at issue in this case. Coke offers a second, more

nuanced, waiver argument as to Prignano’s testimony regarding the Skadden Chart.

Although Coke’s broad waiver argument is unpersuasive, Prignano’s testimony

about the origins and meaning of the Skadden Chart did effect a limited privilege

waiver.

      i.    ABC has not waived privilege regarding its legal analyses of the
            Distribution Agreement.

      Coke’s broad waiver argument is premised on its view that ABC’s contention

that Coke waived privilege must be applied uniformly, and that if the Court adopts


                                        19
ABC’s position it also must find that ABC similarly has waived privilege. Coke’s

argument misses the mark in several respects. First, and most fundamentally, Coke’s

conduct in disclosing the August 10 Email and intentionally allowing Drucker to

testify regarding the content of Coke’s counsel’s advice differs materially from

Prignano’s testimony that he consulted with counsel and reviewed the Distribution

Agreement before concluding Bodyarmor did not have a termination right triggered

by the Merger. Unlike Prignano, who did not reveal the substance of ABC’s

counsel’s communications, Drucker testified intentionally and openly about the

content of counsel’s advice, a fact Coke does not deny.                Moreover, most of

Prignano’s testimony actually related to non-privileged communications he had with

Repole or JAB.49

       Second, ABC does not seek to rely on its counsel’s advice to support its claims

in this case. ABC has represented to Coke and the Court that “the privileged

communications Prignano alludes to in his testimony will be no part of ABC’s trial

proof,” and “ABC does not intend to introduce testimony about internal

communications with its counsel.”50 Coke, on the other hand, intentionally waived

privilege as to the comments in the August 10 Email and has signaled its intent to

rely on its counsel’s advice to defend the tortious interference claim. This difference


49
  See fn 22, infra.
50
  Pl.’s Resp. in Opp. to Coke’s Cross-Mot. to Compel at 5, 8. The Court will hold ABC to those
representations.
                                             20
is significant to the Court’s analysis because Coke’s intent to rely on its counsel’s

advice implicates the fairness concerns underlying the “at issue” exception and

raises the possibility that Coke could use the privilege as a litigation weapon.

      Finally, Coke argues in passing that ABC placed its counsel’s advice at issue

simply by arguing that Bodyarmor’s termination of the Distribution Agreement was

a “clear” breach of contract. This argument, if accepted, effectively would mean

that any party bringing a tortious interference claim has waived privilege over its

own legal analysis of the contract at issue. That result finds no support in the case

law and is inconsistent with the purpose of the “at issue” exception. ABC’s analysis

has no relevance to Coke’s knowledge or state of mind, and its disclosure is not

necessary to allow Coke fairly to defend the claim against it.

      ii.    Prignano’s testimony waived privilege as to ABC’s and DPSG’s
             communications regarding the Skadden Chart.
      Prignano’s testimony, however, did place at issue the versions of the Skadden

Chart within ABC’s or DPSG’s possession and waived privilege as to ABC’s or

DPSG’s communications with counsel concerning the Skadden Chart. By testifying

about who he believed prepared the chart and the reasons for or meaning behind

DPSG’s revisions to the chart, Prignano placed the Chart’s origins and DPSG’s

revisions to it at issue in this case. The dictates of fairness require that Coke be

permitted to explore and test that testimony.



                                          21
       This Court already ruled that any versions of the Skadden Chart shared with

ABC or DPSG are not privileged, and it does not appear ABC is withholding any

such versions.51 But, ABC also must produce ABC’s and DPSG’s privileged

communications with their counsel regarding the Chart. On the other hand, Prignano

is not JAB’s agent, and he therefore could not waive JAB’s privilege over its

communications with its counsel.52 Accordingly, the “at issue” waiver over the

Skadden Chart and the communications relating to it are limited to ABC’s and

DPSG’s privileged communications.53

                                      CONCLUSION

       For the reasons set for herein, ABC’s Motion to Compel is GRANTED IN

PART, and Coke’s Cross-Motion to Compel is GRANTED IN PART.

       IT IS SO ORDERED.




51
   See Ltr. to Court from G. Moritz, Esq. dated Dec. 31, 2020.
52
   CFTC v. Weintraub, 471 U.S. 343, 348 (1985) (“for solvent corporations, the power to waive
the corporate attorney-client privilege rests with the corporation’s management and is normally
exercised by its officers and directors.”).
53
   As explained in the May Opinion, communications between JAB/Keurig and DPSG/ABC
regarding the Skadden Chart were not privileged before the Merger closed because the parties did
not have a common interest. American Bottling Company, 2020 WL 2394906, at *5. The Court
assumes there were no such communications after the Merger closed since due diligence was
complete by that time. If that assumption is misplaced, ABC should so advise Coke. The parties
may seek the Court’s assistance if they are unable to resolve any disagreements on this issue.
                                              22